Citation Nr: 0014482	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  95-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to October 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Montgomery, Alabama.  

This case was remanded by the Board in July 1998 for any 
additional medical evidence, and readjudication of the issue 
with respect to whether there had been a prior final decision 
with respect thereto and, if so, whether the evidence since 
received was new and material for the purpose of reopening 
the claim.  The purpose of that remand was met.  

The case was remanded again by the Board in October 1999 for 
a de novo review and adjudication of the issue, on the 
merits, and, if denied, a statement of the case.  The purpose 
of the remand has been met.   

Service connection is in effect for residuals of a fractured 
left clavicle, which was incurred from inservice injury that 
the veteran is claiming also resulted in current cervical 
spine disability.  


FINDING OF FACT

The claim for service connection for residuals of a neck 
injury, with diagnoses of degenerative disc disease and 
osteoarthritis of the cervical spine, is without medical 
evidence of a nexus between the current disability and any 
disease or injury during active service.  


CONCLUSION OF LAW

The claim for service connection for residuals of a neck 
injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"). has held that service 
connection is warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (1999); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arthritis, service connection may 
be granted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).  
When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  

The veteran has not claimed that he sustained a neck injury 
under combat conditions.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.  

The Board has determined that the veteran's claim for service 
connection for residuals of a neck injury directly, 
presumptively (as far as arthritis of the cervical spine is 
concerned) or as secondary to the service connected residuals 
of a left clavicle fracture is not well grounded.  The 
veteran  is competent to report that he sustained a neck 
injury in service and that he started to suffer from neck 
pain after he sustained the fractured left clavicle during 
active service.  See Savage, 10 Vet. App. at 493-98.  
However, he is not competent as a lay person to provide a 
medical opinion relating his current diagnoses of mild 
degenerative joint disease, osteoarthritis, spondylosis and 
degenerative disc disease of the cervical spine to the 
inservice injury or any residual of the fractured left 
clavicle either by causation or aggravation.  

The service medical records show exhaustive clinical details 
of the left clavicle injury in April 1945.  The veteran 
received hospital treatment over about 3 months.  During that 
entire period of time, there was no complaint, finding or 
diagnosis of any cervical spine/neck abnormality, injury or 
disease.  No subsequent service medical record reflects any 
sign or symptom of any cervical spine injury or disease.  
Likewise, the first VA examination following active service 
in June 1948 discloses no cervical spine complaint or 
abnormality.  The veteran's original claim in April 1948 
indicated no cervical spine problem.  

On a VA examination in November 1981, the 55-year-old veteran 
stated that he also injured his back at the time he injured 
his left clavicle during active service.  He did not specify 
the cervical spine, but mild limitation of motion of the 
cervical spine was diagnosed.  X-ray examination of the 
cervical spine was essentially negative.  No etiology for 
mild limitation of motion of the cervical spine was 
specified.  

On a VA examination in September 1988, the veteran reported 
that he possibly injured his neck at the same time that he 
injured his left clavicle during active service.  He stated 
that he had suffered from radiation of pain from the left 
shoulder to the cervical area ever since.  Full range of 
motion of the neck was shown.  X-ray examination showed good 
vertebral alignment, disc interspaces of normal width, and no 
significant abnormality of the cervical spine.  

The veteran's sister reported in October 1994 that he 
hospitalized with back and shoulder injuries during active 
service.  The cervical spine/neck was not specified.  

The veteran's brother reported in October 1994 that the 
veteran was hospitalized for shoulder, neck and back injuries 
during active service and had suffered greatly over the 
years.  

On a VA examination in October 1995, the veteran complained 
of neck pain.  There was slight kyphosis of the upper spine.  
X-ray examination revealed mild degenerative disc disease, 
C5-6, with normal alignment.  Osteoarthritis of the cervical 
spine was diagnosed.  No etiology of the cervical spine 
findings was specified.  

On VA outpatient treatment records in June 1997, the veteran 
complained that his neck pain was worse.  Old X-ray showing 
of degenerative disc disease of the cervical spine was 
recorded.  Degenerative joint disease and degenerative disc 
disease were assessed without specification of the cervical 
spine.  The June 1997 X-ray of the neck revealed no evidence 
for fracture, anatomic alignment, and no significant 
discogenic degenerative changes.  In March 1998, he 
reiterated an inservice neck injury.  He complained of 
crepitance and pain that "waxed and waned" of the cervical 
spine.  Degenerative disc disease with decreased posterior 
disc space, C5-6, was noted.  Painful range of motion of the 
cervical spine, especially on extension, was revealed.  
Cervical spondylosis was assessed.  X-ray examination showed 
mild degenerative joint disease of the cervical spine.  

Private outpatient treatment records dated in July 1999 show 
the veteran's complaints of neck pain.  

A private physician's report received in January 2000 showed 
the veteran's recall of a neck injury during active service 
with neck problems since that time.  Mild decreased range of 
motion of the neck was shown.  The examiner noted that X-rays 
of the cervical spine were not available.  Testing of the 
lumbar spine was consistent with prior injury to the low 
back.


The medical evidence establishes the first manifestation of 
any cervical spine disability not earlier than 1981.  No 
history of any specific cervical spine injury or disease 
during or since active service was presented at that time.  
Significantly, X-ray examination at that time revealed no 
sign of arthritis, disc disease or any other abnormality.  It 
was not until 1988, more than 40 years following separation, 
that he stated that he possibly injured his neck during 
active service, but the physical and X-ray examinations at 
that time showed no cervical spine abnormality.  It was not 
until the mid-1990's that arthritis or disc disease of the 
cervical spine was shown, and such has not been medically 
attributed to any injury or disease coincident with active 
service.  While he and his relatives have urged that he 
injured his neck during active service, which resulted in 
current cervical spine disability, they are not competent to 
establish such a causal connection.  See Grottveit, supra.  
No medical evidence has been presented to this effect.  
Although an examiner in January 2000 opined that the lumbar 
findings were consistent with prior injury, he entered no 
opinion in regard to the cervical spine.  

Similarly, it is neither claimed nor shown that current 
cervical spine disablement was caused or aggravated by 
service connected residuals of a fractured left clavicle.  

In the absence of medical evidence of a nexus between current 
cervical spine disablement and any inservice disease or 
injury, the claim for service connection is not well 
grounded.  

Where the claim is not well grounded, the Board need not 
address the application of the benefit-of-the-doubt rule.  
See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well-grounded claim the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Although the RO did not specifically state that it denied the 
veteran's service connection claim for a neck disability on 
the basis that it was not well grounded, the Board concludes 
that this was harmless.  See Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
on a different legal basis than the RO did.  When the Board, 
in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the veteran has not been 
prejudiced by this decision.  It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of 
well-grounded claims under the standards set forth in Caluza, 
supra.  The result is the same.  


ORDER

Service connection for residuals of a neck injury is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



